Title: From Thomas Jefferson to Albert Gallatin, 24 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 24. 08.
                  
                  I inclose you a letter from Colo. Tatham recommending a Revd. mr Irving to be joined with himself in the survey of the coast, that you may avail yourself of any opportunity of enquiring into his fitness. can you give me any information as to the case of the Lowries stated in the within papers? I do not certainly see what they ask of me. if a pardon, and the case be proper for it, other information would be requisite, and even that of the judge. I salute you with affection & respect
                  
                     Th: Jefferson
                     
                  
               